PER CURIAM.
Stuart Alexander timely appeals after a jury convicted him of murder in the second degree with a firearm, as charged. He maintains, among other issues, that the trial court erred in denying his motion for judgment of acquittal. At trial, however, the only ground upon which his attorney based his motion was that the state failed to make a prima facie case. This court has held that a motion for judgment of acquittal which does no more than generally allege that the state has failed to establish a prima facie case is insufficient to preserve the issue for appeal. Griffin v. State, 705 So.2d 572, 573 (Fla. 4th DCA 1998). Because Alexander’s attorney waived this issue on appeal, we are precluded from addressing the merits of his argument in this regard.
As to the other issues he raises on appeal, we affirm the trial court’s rejection of *554Alexander’s request for a special jury instruction on circumstantial evidence; and find no error in overruling his objection to part of the state’s closing argument.
AFFIRMED.
WARNER, C.J., POLEN and TAYLOR, JJ., concur.